Dissenting Opinion
Sullivan, J.
The majority opinion correctly, I believe, construes Indiana Supreme Court Rule 2-15A to exclude transcripts and assignments of error. The opinion then concludes that a transcript and assignment of errors deposited in the U.S. mail upon the final day of a time period extension as duly granted by this Court, but not received by the Clerk until someday thereafter is not timely filed. I would agree with that conclusion also if such set of facts were before us.
The simple and unassailable fact is that the Court here attempts to answer questions not presented and totally ignores the central-in truth, the only-issue presented by appellees’ Motion to Dismiss. Rule 2-15A is not involved. The sole issue here is whether the bare unsupported allegation of a Motion to Dismiss to the effect that a transcript and assignment of error was not timely filed can overcome *626evidence of the time of filing as shown by the official indorsement of the Clerk of the Supreme and Appellate Court.
Filing procedures statutorily required of clerks of circuit courts are identical to those required of the Clerk of the Supreme and Appellate Court. Of both offices it is required that the Clerk “indorse the time of filing” of all books, records or writings required to be filed in said office. 2 R.S. 1852, ch. 2, § 2, and ch. 5, § 3, as found respectively in Burns’ (1964 Repl.), § 49-2102 and § 49-2706.
The evidentiary effect of such file-mark indorsement is specifically set forth in Acts 1881 (Spec. Sess.), ch. 38, § 345, as found in Burns’ (1968 Repl.), § 2-1641, as to county clerks and is by necessary analogy therefore applicable to the Clerk of this Court. Said section provides as follows:
‘‘The clerk shall indorse upon every paper1 filed in his office . . . the date of the filing . . . and the indorsement shall be presumptive evidence of the time of the filing ..(Emphasis supplied).
This court, as any other court, can speak only through its official records and it is well established that the official acts pf public officials are presumed to be regular absent probative evidence to the contrary. White v. Board of Medical Registration (1956), 235 Ind. 572, 134 N. E. 2d 556; Steele v. Fowler (1942), 111 Ind. App. 364, 41 N. E. 2d 678. The policy consideration for such presumption is well stated in Yocum v. Yocum (May 16, 1969, 144 Ind. App. 510, 247 N.E. 2d 532, [17 Ind. Dec. 479], as follows:
“. . . there is also an underlying, unformulated public policy which favors the security and stability of a society in which citizens can rely on the authenticity and veracity of public records...”
Quite clearly, Rule 2-15A does not permit a transcript or assignment of errors to be “filed” on the date it is deposited in the U.S. mail. The clerk would not, I feel certain, take it upon, himself to read into that rule language which is not *627there. For this reason and absent probative evidence to the contrary, I believe we must accept the clear and unmistakeable indorsement of the clerk as to the date upon which this transcript and assignment of errors was filed. We cannot presume that the clerk would so casually indorse an official record with a date other than that upon which it was filed.
In the appeal now before us, the official records required to be kept by the clerk show the following entries:
“DATE OF FILING MINUTES
1969, Feb 26 Petition for Extension of time to file Transcript and Assignment of Errors (3) Notice to Appellees (3) Proof of Service (3)
“1969, Mar 10 Appellant’s petition for time to file Trans & A.E. granted to Apr. 3,1969. Hoffman Acting C.J.

“1969, April 8 Transcript and Assignment of Error filed under Bule 2-lb.

1


“1969, April 17 Appellees motion to dismiss (6) Brief in support (6) Proof of service (6)
TRANSMITTED ON DATE 4-21-69
“1969, April 23 Appellant’s Memorandum in opposition to appellees Motion to Dismiss (9) Affidavit of service (1) Appearance of Justin Waitkus for appellant
“1969, April 25 Appellee’s memorandum in reply to Appellants memorandum in opposition to Appellee’s motion to dismiss (6) Proof of Service (6)” (emphasis supplied)
*628In addition thereto, the transcript and assignment of error itself bears the official file-mark indorsement of the Clerk of this Court dated April 3,1969.
The majority of the members of this court premise their conclusion solely upon an unidentified, unsworn, incompetent and inadmissible piece of purported correspondence between appellant’s attorney and the clerk of this court. It is well established that on appeal a transcript of record and bill of exceptions is conclusive and imports absolute verity. Bayman v. Farmers Mutual Fire Insurance Assoc. (1938), 213 Ind. 389, 12 N. E. 2d 945; Evansville White Swan Laundry, Inc. v. Goodman (150), 228 Ind. 253, 91 N. E. 2d 180; 3 Wiltrout, Indiana Practice § 2292. Such record cannot be controverted by extraneous writings or statements. Walner v. Capron (1946), 224 Ind. 267, 66 N. E. 2d 64; Louisville, New Albany & Chicago RR Co. v. Kane (1889), 120 Ind. 140, 22 N. E. 80; State ex rel Huffman v. Parish (1882), 83 Ind. 223; Fulkerson v. Armstrong (1872), 39 Ind. 472; Kraft v. Weaver (1950), 120 Ind. App. 276, 90 N. E. 2d 506. Even assuming that the official records of the clerk of this court are not entitled to the same weight and credit as a certified transcript from a trial court, it would seem that the official clerk’s indorsement and the official records of his office are at least entitled to be relied upon as true unless and until controverted by something more substantial than a conclusionary allegation in an unsworn motion or a piece of correspondence. Until today determination of meaningful legal questions required something with more substance. See Swartzell v. Herrin (June 5, 1969), 144 Ind. App. 611, 248 N. E. 2d 38. I hope that the majority opinion will not result in an avalanche of letters to county clerks and to the clerk of this Court. We should not and cannot advocate even by inference that it is permissible to litigate by U.S. mail.
The only thing properly before this court purporting to assert that the transcript and assignment of error was not *629timely filed is the naked and unsupported allegation of ap-pellees in their motion to dismiss.
It is well established, as stated in Rosenstein v. State (1894), 9 Ind. App. 290 at 291, 36 N. E. 652:
“.. . the mere statement of a fact in a motion is not such proof of its existence as authorizes a court to act upon it.”
Even more to the point is Indiana Supreme Court Rule 2-12, which reads in part as follows:
“. . . if [a motion] is founded on matters of fact which are not apparent from the record or admitted, it must be supported by affidavit.”
Here, appellees’ motion stands quite alone and unsupported by affidavit or otherwise. It is wholly insufficient and in my opinion should be overruled.
Sharp, White, JJ., concur.
Note. — Reported in 248 N. E. 2d 43.

. Rule 2-14 mentions nothing concerning the U.S. mail. It reads as follows: “Every appeal shall he submitted on the date of filing the transcript and assignment of errors. Adopted April 17, 1940. Effective September 2,1940.”